United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3237
                                   ___________

Juan V. Gonzalez,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
City of Minneapolis,                    *    [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: May 13, 2004
                                Filed: August 23, 2004
                                 ___________

Before WOLLMAN, HAMILTON,1 and BYE, Circuit Judges.
                        ___________

PER CURIAM.

       Juan V. Gonzalez appeals from the district court’s entry of summary judgment
in favor of the City of Minneapolis on his claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq.; the Americans with Disabilities Act (ADA),
42 U.S.C. § 12101 et seq.; the Family Medical Leave Act, 29 U.S.C. § 2601 et seq.;
42 U.S.C. § 1981; 42 U.S.C. § 1983; the Minnesota Human Rights Act (MHRA),
Minn. Stat. § 363A.01 et seq.; the Minnesota Workers’ Compensation Act (WCA),
Minn. Stat. § 176.001 et seq.; the Minneapolis Civil Rights Ordinance (MCRO),

      1
       The Honorable Clyde H. Hamilton, United States Circuit Judge for the Fourth
Circuit, sitting by designation.
Mpls. Code Ord. § 139.01 et seq.; and a number of state law causes of action. He
offers eleven grounds for reversal. Having reviewed the record and the district
court’s summary judgment order de novo, Mayer v. Nextel West Corp., 318 F.3d 803,
806 (8th Cir. 2003), we affirm the grant of summary judgment on the basis of the
district court’s opinion on all but Gonzalez’s claims of disability discrimination
brought under the MHRA and the MCRO and his allegations of negligent supervision
and negligent retention. See 8th Cir. Rule 47B. As to the latter claims, we affirm but
on grounds different from those relied upon by the district court.

       The district court held that Gonzalez’s allegations of disability discrimination
under the MHRA and the MCRO were precluded by the WCA. See Dist. Ct. Order
of June 13, 2003, at 16. Gonzalez has alleged that his disabilities arose from both
non-work and work-related injuries, and the WCA does not disallow such
independent claims under the MHRA and the MCRO. Karst v. F.C. Hayer Co., Inc.,
447 N.W.2d 180, 184 (Minn. 1989) (noting that exclusive remedy provision of the
WCA applies only to claims arising from work-related injuries). These disability
discrimination claims fail, nevertheless, because Gonzalez has not provided any
evidence tending to prove that he suffered an adverse employment action because of
his alleged disability. This was the district court’s determination with respect to
Gonzalez’s disability discrimination claims under the ADA and the WCA, see Dist.
Ct. Order at 16-18, and we conclude that it applies equally to Gonzalez’s claims
under the MHRA and the MCRO. Sigurdson v. Isanti County, 386 N.W.2d 715,
(Minn. 1986) (adopting the prima facie case requirement of McDonnell Douglas
Corp. v. Green, 411 U.S. 792(1973), for claims brought under the MHRA).

      The district court concluded that Gonzalez’s negligent supervision and
negligent retention claims were preempted by the MHRA. See Dist. Ct. Order at 20-
21. The Minnesota Supreme Court has held, however, that the MHRA precludes only
double recovery, not factually parallel claims. Vaughn v. Northwest Airlines, Inc.,
558 N.W.2d 736, 744-45 (Minn. 1997) (holding that factually parallel causes of

                                         -2-
action are not “mutually exclusive”). Gonzalez failed, however, to allege that his
coworkers either threatened to physically injure him or that they actually did so, a
prerequisite to recovery on such theories under Minnesota law. Ponticas v. K.M.S.
Investments, 331 N.W.2d 907, 910-11 (Minn. 1983); Bruchas v. Preventative Care,
Inc., 553 N.W.2d 440, 443 (Minn. Ct. App. 1996). We thus affirm the district court’s
grant of summary judgment on Gonzalez’s negligent supervision and negligent
retention claims on this alternative basis.

      The judgment is affirmed.
                     ______________________________




                                        -3-